 TONY'S MEATS, INC.625Tony'sMeats, Inc.andMeatcutters District Union427, Amalgamated Meatcutters&Butcher Work-menofNorthAmerica,AFL-CIO.Case8-CA-8005June17, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn March 29, 1974, Administrative Law JudgeWellington A. Gillis issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Tony's Meats, Inc.,Lorain,Ohio, its officers,agents,successors, andassigns,shall take the action set forth in the saidrecommended Order.IThe Respondent Employer has exceptedto certaincredibilityfindingsmade bythe Administrative Law Judge.It is the Board's established policynot to overrulean AdministrativeLaw Judge's resolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe record and find nobasis for reversing his findings.DECISIONSTATEMENT OF THE CASEinafter referred to as the Board, against Tony's Meats, Inc.,hereinafter referred to as Respondent or the Company,alleging violations of Section 8(a)(1), (3), and (5), andSection 2(6) and (7) of the National Labor Relations Act,as amended (61 Stat. 136), and upon an answer timely filedby the Respondent denying the commission of any unfairlabor practices.IAllpartieswere represented by counsel, and wereafforded full opportunity to examine and cross-examinewitnesses, to introduce evidence pertinent to the issues, andto engage in oral argument. Subsequent to the close of thehearing, timely briefs were submitted by counsel for all theparties.Upon the entire record in this case, and from myobservation of the witnesses, and their demeanor on thewitness stand, and upon substantial, reliable evidence"considered along with the consistency and inherentprobabilityof testimony"(UniversalCamera Corp. v.N.L.R.B.,340U.S. 474, 496), I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTTony'sMeats, Inc., is an Ohio corporation engaged inthe retail sale of food products at its place of business inLorain, Ohio. Annually the Respondent derives in excessof $500,000 from the retail sale of food products, andreceives goods valuedin excessof $25,000 at its place ofbusiness in Lorain, Ohio, directly from points locatedoutside the State of Ohio. The parties admit, and I find,that the Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDI find that Meatcutters District Union 427, Amalgamat-ed Meatcutters&ButcherWorkmen of North America,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssueWhether in refusing to furnish the Union with financialinformation upon request in order to substantiate theRespondent's claim that it was financially unable to meettheUnion'swage demand, the Respondent violatedSection 8(a)(1) and (5) of the Act.WELLINGTONA. GILLIS,AdministrativeLaw Judge: Thiscase was tried before meon February 28, 1974,at Elyria,Ohio,and is based upon a charge and an amended chargefiled on November 14 and December17, 1973,respective-ly,byMeatcuttersDistrictUnion 427,AmalgamatedMeatcutters&ButcherWorkmenofNorth America,AFL-CIO,hereinafter referred to as the Union, upon acomplaint issued onJanuary 7, 1974, by the GeneralCounsel for the NationalLaborRelations Board, here-At theopening of the hearing the 8(a)(3) allegations of the complaintwere settled by the parties,leaving the 8(a)(l) and(5) allegations to be tried.B.The FactsOn September 29, 1972, pursuant to a Board-conductedelection, the Union was certified as the exclusive bargain-ing representative of the Respondent's store employees.The unit, which I find to be an appropriate unit, consistsof:All selling and nonselling employees employed at the211NLRB No. 88 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent'sLorain, Ohio, store,excluding all officeclerical employees,professional employees,guards andsupervisors as definedin the Act.Thereafter,commencing toward the latter part of 1972,the parties engaged in a series ofcontractnegotiations.After several suchsessions,on February 9, 1973, the Unioncalled a strike, which strike lasted until the followingSeptember5,1973.The bargaining sessions continuedduring the strike,and for a period after the termination ofthe strike.On December 3, 1973, the partiesagainmet,withBusiness Representatives Frank Cinino and Paul Gauntnerrepresentingthe Union, and Anthony Marinik, companypresident,and David L. Daley, attorney,representing theCompany.Duringthe 1101 - 1 /2 hourmeeting,the negotia-tions were carried on almost entirely by Cinino and Daley.Daley opened the session by discussing with the unionrepresentatives the general economic position of theCompany,assertingthat the Company had lost between$25,000 and $40,000 worth of business per month duringthe 6-month period of the strike,and alluding to theuncertainty as to the supply as well as price of meat on thenational sceneand the fact that the Company had to paytop dollar for meat and lose money in selling it in order tostay in business.At some point,Daley made a companyproposal concerning jury duty pay and funeral leave pay,which amounted to approximately a 15-cent-per-hour wageincrease.According to the testimony of Marinik andGauntner, both of whom I found credible, Daley indicatedthat this proposal was the best that it could make. WhenCinino asked Daley what the Company was going to doabout the Union's proposals relative to health and welfarecontributions and pension contributions, Daley repliedthat the Company"can't do anything else and that duringthe 6 or 7 months strike there they had lost around $45,000a month in business."In rejecting the Union's proposal,Daley indicated that that was the best proposal theCompany could make at that time.At this point, according to Gauntner, Cinino asked tolook at theCompany'sbooks to substantiate the loss,which request was refused by Daley. Cinino said that heneeded proof of the loss,and that if the Union could seethe books he could be in a position to tell the employeesthat he had seen the books,had verified the loss,and thatthat was all the Company could afford at the time. Daleyrefused. Cinino then asked Daley whether he would permita CPAor neutralparty to look at the books to verify theloss, to which Daley replied that Marinik was telling thetruth and that he could see no reason for showing thecompany books. Although Gauntner testified on the stand,in reply to Daley's question, that something may have beensaid by Cinino to the effect that "auditors could findmoney in the books,"Gauntner was firm in his testimony7Cinmo was in Puerto Rico at the time of this hearing and was,therefore,not available to testify.3The "financial records"referred to are(a) an affidavit of Mannikproviding,inaddition to nonmonetary information,themonthly grossrevenue of the Respondent fromJanuary 1973 through September 1973,and (b)copies of Respondent's payroll records from August 1973 throughOctober 1973.Both documents had previously been submitted to the Boardin connection with the Section 8(a)(3) aspects of the case.4Even President Mannik, on cross-examination,admitted that this wasthat such was not the reason Cinino wanted him to look atthe company records, that thereason expressedto Daleywas "that if they could see if the Company made this loss... theywould be able to go back to the people and saythat this is all that the Company could offer." 2According to Gauntner,Daley then indicated that hehad given the financial records to the NLRB,and that thatwas sufficient information to furnish at that time .3According to Marinik, whom I credit on this point, Daleyoffered to make copies of his own copies of the twodocuments and to give them to Cinino at that time, andthat Cinino replied that he had those figures and did notneed copies.When Daley indicated to Cinino that thefinancial books also included other business matters notrelated to the Respondent's store operations,and that thatwas not any of the Union's business,Cinino made it clearthathe was interested only in the losses in the meatoperationsof thestore.With the Company'srefusal topermit an examination of its records, and Cinino'sstatement that he had nothing to take back to hismembership,themeeting adjourned and Cinino andGauntner left.The long and short of the fact situation as to theDecember 3 bargaining session is that,in refusing to grantmore than what amounts to a 15-cent-an-hour wageincrease and at the same time rejecting the Union'sproposals concerning health,welfare,and pension plans,the Company,allegedly making its best offer,stressed thetremendous monthly losses it had sustained during the 6-month strike period,in effect,pleading financial inability.When confronted with the Union's requests, first,to lookat its books, and then,to permita CPAto examine itsrecords, in orderto verify theloss and thus to substantiatethe Company assertion that it could not offer more, theCompany adamantly refused.In this regard,I find the onlyoffer the Company made to the Union concerning"financial records"was the offer to xerox the twodocuments which it had previously submitted to theBoard,4 one, an affidavit containing self-serving assertionsofmonthly dollars sales for January through September1973, and the other, weekly employee payroll figures forthe period between August 31 and November 2, 1973.It is well recognized that theduty tobargain in goodfaith includes the duty to substantiate claims, includingclaims of inability to pay increased wages as well aseconomic benefits requested by a union during collective-bargaining negotiations,5 and that an employer must, uponrequest,provide the union with evidence to support itsalleged inability claims.This the Respondent here failed todo.The limited information as to sales and employeewages offered by the Respondent did not address itself toreasons assertedby theRespondent for its inability togrant higher wages or the economic benefits requested, andall that the Company offered to give the Union in terms of financial records,and, except for this, Daley offered no financial records which the Unioncould use to verify how much money the Company was making or losing.Mannik also testified that,to his knowledge,Daley did not offer to validatethe data supplied to the Board. I find that the Company offered to donothing more.SNLR.B. v. TruittMfg. Co.,351U.S.149 (1956);StanleyBuildingSpecialties Co.,166 NLRB 984. TONY'S MEATS, INC.inno way would enable the Union to intelligentlydeterminewhether the Respondent was making its bestoffer.Under thesecircumstances, including what I find to havebeen an honestand bona fide request on the part of theUnion,the refusalof the Respondent to furnish the Unionwith financial records for examination in order tosubstantiate its claim that it was financially unable to meetthe Union's demands, constitutes a refusal to bargain inviolation of Section 8(a)(5) of the Act, and I so find.Upon the basis of the above findings of fact, and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Tony's Meats, Inc., is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.Meatcutters District Union427,AmalgamatedMeat-cuttersand ButcherWorkmen of North America,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.All selling andnonsellingemployees employed atRespondent's Lorain, Ohio, store, excluding all officeclericalemployees, professional employees, guards andsupervisorsasdefined in the Act constitute a unitappropriate for purposes of collective bargaining withinthe meaning of Section9(b) of the Act.4.Since September 29, 1972, the Union has been, andisnow the exclusive representative of all employees in theappropriate unit within the meaning of Section 9(a) of theAct.5.By refusing to furnish the Union with financialinformation in order to substantiate its claim that it wasfinancially unable to meet the Union's wage and othereconomic demands,theRespondent refused to bargaincollectively with the Union in violation of Section 8(a)(1)and (5) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.IV.THE EFFECT UPON COMMERCE OF THE UNFAIRLABOR PRACTICESThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itceaseand desist therefrom and that it take certainaffirmative action which is necessary to effectuate thepolicies ofthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6627Respondent, Tony'sMeats, Inc., its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively withMeatcuttersDistrict Union 427, Amalgamated Meatcutters and Butch-erWorkmen of North America, AFL-CIO, as theexclusive bargaining representative of all employees in theappropriate unit described above in violation of Section8(a)(1) and (5) of the Act, by refusing to furnish the Unionwith financial information in order to substantiate theRespondent's claim that it was financially unable to meetthe Union's wage and other economic demands.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, supply the Union with all books andrecords containing financial information which would tendto substantiate Respondent's claim that it is financiallyunable to meet the Union's wage demands.(b) Post in conspicuous places at its Lorain, Ohio, store,including all placeswhere notices to employees arecustomarily posted, copies of the attached notice marked"Appendix." 7 Copies of the notice, on forms provided bythe Regional Director for Region 8, shall, after being dulysigned by an authorized representative of the Respondent,be posted by it, as aforesaid, immediately upon receiptthereof and maintained for at least 60 consecutive daysthereafter. Reasonable steps shall be taken by the Respon-dent to ensure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.6 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of the NationalLabor RelationsBoard,the findings,conclusions,and recommended Orderherein shall, asprovided in Sec.102.48of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.7In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals,the wordsin the noticereading"Posted byOrderof the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Orderof the National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with theUnion as theexclusivebargaining representative of ouremployees.WE WILL, upon request, furnish the Union with allbooks and records containingfinancialinformationwhich would tend to substantiate our claim that we arefinancially unable to meet the Union's wage and othereconomicdemands. 628DatedByDECISIONS OF NATIONAL LABOR RELATIONS BOARDTONY'S MEATS,INC.This notice must remain posted for 60 consecutive days(Employer)from the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may be(Representative)(Title)directed to the Board'sOffice, Suite 1695 - Anthony J.Celebrezze,Federal Building, 1240 E. 9th Street, Cleve-This is an official notice and must not be defaced byland,Ohio, Telephone 216-522-3715.anyone.